MEMORANDUM **
Rodolfo Alvarado-Maldonado appeals the 21-month sentence and three year term of supervised release imposed following revocation of his term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo, United States v. Gonzalez, 262 F.3d 867, 869 (9th Cir.2001) (per curiam), and we vacate and remand for resentencing.
Alvarado-Maldonado contends that the district court erred by failing to state in *683open court the reasons for imposing a consecutive sentence. We agree that remand is necessary so that the district court may state the general reasons for the sentence imposed. See 18 U.S.C. § 3553(c); United States v. Lockard, 910 F.2d 542, 546 (9th Cir.1990). The district court had the discretion to impose a concurrent sentence pursuant to 18 U.S.C. § 3584 notwithstanding the policy statement of U.S.S.G. § 7B1.3. See United States v. Arellano-Torres, 303 F.3d 1173, 1180-81 (9th Cir.2002).
Alvarado-Maldonado also contends, and the government concedes, that the district court erred by imposing a 36-month term of supervised release in addition to his 21-month term of imprisonment. Because the term of imprisonment coupled with the new term of supervised release cannot exceed the original term of supervised release, the maximum term of supervised release Alvarado-Maldonado could receive is 15 months. See 18 U.S.C. § 3583(h); Johnson v. United States, 529 U.S. 694, 705-13, 120 S.Ct. 1795, 146 L.Ed.2d 727 (2000).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.